UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1917


In re: THOMAS FRANKLIN CROSS, JR.,

                 Petitioner.



                  On Petition for Writ of Mandamus.
                           (5:15-hc-02144-FL)


Submitted:   December 15, 2015               Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,      and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Thomas Franklin Cross, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas    Franklin     Cross,     Jr.,        petitions      for    a    writ   of

mandamus seeking an order directing the district court to order

a state court judge to hold an evidentiary hearing.                      We conclude

that Cross is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.            Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).        Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     The    relief   sought   by   Cross      is    not    available     by    way   of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                           We

dispense    with     oral   argument    because           the    facts   and     legal

contentions    are   adequately    presented         in    the   materials      before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                       2